Citation Nr: 1116305	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-34 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a burial allowance in excess of $1,500.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The Veteran had active military service from August 1973 to August 1976.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 decision letter by the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California.                 

The Board notes that the issue of entitlement to service connection for the cause of the Veteran's death was originally developed for appellate review; however, service connection for the cause of the Veteran's death was ultimately granted by the RO in a July 2001 rating action.  Therefore, this issue is no longer before the Board.  


FINDINGS OF FACT

1.  The Veteran died in October 1999, at a VA Medical Center.  

2.  By a July 2001 rating decision, the RO granted service connection for the Veteran's fatal cancer on a presumptive basis as a result of exposure to herbicides in Vietnam; as such, service connection for the cause of the Veteran's death was granted.  

3.  VA has authorized/paid burial benefits in the amount of $1,500.






CONCLUSION OF LAW

Entitlement to a burial allowance in excess of $1,500 is not warranted.  
38 U.S.C.A. §§ 2302, 2303, 2304, 2307, 2308 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1600, 3.1601, 3.1606, 3.1610 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2010).  The VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the claim is being adjudicated without further development of the record.


II. Legal Criteria

Basic entitlement to VA burial benefits is governed by statute and prescribed by applicable regulations of the Department.  The term "burial benefits" means payment of money toward funeral and burial expenses.  38 C.F.R. § 3.1600(a), (b).

Under 38 U.S.C.A. § 2302(a), VA "may pay a sum not exceeding $300" to cover funeral and burial expenses for a deceased veteran who at the time of death was in receipt of compensation or a pension.  Additionally, irrespective of whether a veteran is in receipt of compensation or pension at death, if he or she dies in a VA facility in which he or she was admitted in compliance with the parameters of § 2303(a), VA "shall pay the actual cost (not to exceed $300) of the burial and funeral" expenses.  38 U.S.C.A. § 2303(a)(1).

In December 2001, the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 994 (2001), was signed into law.  In particular, Section 501 of the Act amended 38 U.S.C.A. § 2303 and § 2307 (codified at 38 U.S.C.A. § 2303 and § 2307 (West Supp. 2002)).  Specifically, under 38 U.S.C.A. § 2307, as amended, if a veteran dies as a result of a service-connected disability or disabilities, the Secretary, upon the request of the survivors of such veteran, shall pay the burial and funeral expenses incurred in connection with the death of the veteran in the amount not to exceed $2,000.  This increase in burial benefit applies to deaths occurring on or after September 11, 2001.

Prior to the change in law, 38 U.S.C.A. § 2307 held that if a veteran died as a result of a service-connected disability or disabilities, the Secretary, upon the request of the survivors of such veteran, shall pay the burial and funeral expenses incurred in connection with the death of the veteran in the amount not to exceed $1,500.  
38 U.S.C.A. § 2307 (West 1991).

Any amount paid under § 2307 is in lieu of burial benefits paid under § 2302 or § 2303(a)(1) and (b).  Thus, where nonservice-connected burial benefits have already been paid, and it is later determined that entitlement to service-connected burial allowance exists, only the difference between the amount previously paid and the amount payable under § 2307 may be paid.  See VAOPGCPREC 15-95.



III. Analysis

As noted above, the Veteran died in October 1999, at a VA Medical Center in California.  He was subsequently buried in a national cemetery.  

As such, because the Veteran died before September 11, 2001, 38 U.S.C.A. § 2307 as amended, allowing for burial benefits in the amount not to exceed $2,000, is not applicable to the appellant's claim.  38 U.S.C.A. § 2307 (West Supp. 2002).

In January 2000, service connection had not yet been granted for the cause of the Veteran's death.  Thus, the RO granted a $300 burial allowance based on the Veteran's nonservice-connected death.  The RO also granted $380 for transportation expenses.  

Thereafter, by a July 2001 rating decision, the RO granted service connection for the Veteran's fatal cancer on a presumptive basis as a result of exposure to herbicides in Vietnam.  Accordingly, service connection for the cause of the Veteran's death was granted.    

In April 2006, the appellant filed a claim for reimbursement for service-connected burial benefits.  Later that month, the RO authorized an additional burial allowance of $1200 directly to the appellant.  This resulted in a total burial allowance of $1,500 having been paid.

In this instance, the maximum burial benefits allowable under the law have been authorized.  The regulations, applicable to the appellant's claim as set forth above, provide that no more than $1,500 may be authorized for burial benefits.  38 U.S.C.A. § 2307.  The Board is cognizant of the appellant's argument that because she filed her claim for reimbursement after September 11, 2001, she is entitled to $2000 under the amended version of 38 U.S.C.A. § 2307.  Given that she has already received $1500 from the RO, the appellant maintains that she is entitled to an additional $500.  However, the Board observes that the law does not provide for the additional authorization of burial benefits.  The Board is bound in its decisions by VA regulations, instructions of the Secretary, and the precedent opinions of VA's General Counsel.  38 U.S.C.A. § 7104(c)(West 2002).  Clearly the provisions of 38 U.S.C.A. § 2307 in effect prior to the change in law, and applicable to the appellant's claim, limit the amount to be authorized to the total amount of burial benefits that have already been paid.


ORDER

Entitlement to burial benefits in excess of $1,500 is denied.








____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


